Citation Nr: 0507690	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  99-08 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Evaluation of residuals of a right thumb injury, currently 
rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from January 1982 to June 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 2003, the Board remanded this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

In the Board's remand decision, the agency of original 
jurisdiction (AOJ) was instructed to follow the directives of 
VCAA.  However, the veteran was not sent a letter with regard 
to the directives of VCAA.  In the January 2005 informal 
hearing presentation, the veteran's representative noted this 
deficiency.  Accordingly, the AOJ should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to the issue on appeal by issuing a 
VCAA letter.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
action:

The AMC should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

Thereafter, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


